Exhibit 12.1 Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Dividends For the three and nine months ended Sepetmber 30, 2011 and 2010 (in thousands, except ratio computation) Three months ended Nine months ended September 30, Sepetmber 30, Pretax income (loss) from continuing operations before adjustment for noncontrolling interest (a) $ $ ) $ $ ) Add back: Fixed charges and preferred dividends Distributed income of equity investees Deduct: Equity in (earnings) loss of equity investees ) ) Capitalized interest ) Preferred share dividends ) - ) - Earnings as Defined $ $ ) $ $ ) Fixed Charges Interest expense including amortization of deferred financing fees $ Capitalized interest Interest portion of rent expense 72 89 Fixed Charges $ Preferred share dividends - - Combined Fixed Charges and Preferred Dividends $ Ratio of Earnings to Fixed Charges (b) (c) Ratio of Earnings to Combined Fixed Charges and Preferred Dividends (b) (a) (c) (a) Due to the pretax income from continuing operations for the nine months ended September 30, 2011, the ratio coverage was less than 1:1. We would have needed to generate additional earnings of approximately $0.6 million to achieve a coverage of 1:1 for the nine months ended September 30, 2011. (b) Due to the pretax loss from continuing operations for the three months ended September 30, 2010, the ratio coverage was less than 1:1. We would have needed to generate additional earnings of approximately $27.7 million to achieve a coverage of 1:1 for the three months ended September 30, 2010. The pretax loss from continuing operations before adjustment for noncontrolling interest for the three months ended September 30, 2010 includes a provision for impairment of $28.8 million. (c) Due to the pretax loss from continuing operations for the nine months ended September 30, 2010, the ratio coverage was less than 1:1. We would have needed to generate additional earnings of approximately $29.6 million to achieve a coverage of 1:1 for the nine months ended September 30, 2010. The pretax loss from continuing operations before adjustment for noncontrolling interest for the nine months ended September 30, 2010 includes a provision for impairment of $28.8 million and impairment charges of equity investments in unconsolidated joint ventures of $2.7 million.
